Title: To George Washington from Brigadier General Jedediah Huntington, 17 April 1780
From: Huntington, Jedediah
To: Washington, George


          
            Dear Sir,
            Springfield [N.J.] 17 April 1780
          
          The Connecticut Line becomes weaker every Day by the three Years Men leaving us, besides two hundred unfit for Duty for Want of Shoes & Shirts—the Duty is at present as hard as in the most active Parts of a Campaign—I shall be obliged to diminish the Guards & consequently to attend more to their security and less to the other Objects of the Command—indeed, as to the Intercourse & Trafic with the Enemy, the Coast is so extensive & the Places of Access so many, we cannot be, in any Disposition, but a feeble Barrier.
          I do not learn that the Enemy have any serious thoughts of an Entreprize this way, but should they come with a Number much inferior to ours and act with Vigour, we could not possibly collect ourselves in season to give effectual Opposition—in such a Case the Country finding themselves defenceless will be very ready to load us with Reproaches, with military Men, our situation would in some Measure apologize.
          For some Reasons, it would be agreeable to this Line to be relieved, if the service admits of it—We are not, however, uneasy. I remain, Your Excellencys very affectionate & hble servant
          
            J. Huntington
          
          
            half after two, P.M. Capt. Betts, on Command at Newark, has just informd me that the Enemy have returned from Paramus to N. York, that they have burnt two Houses belonging to the Hoppers and plundered considerably.
            
              J.H.
            
          
        